Citation Nr: 0423161	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  00-08 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a scar residual of a 
head injury.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney-at-
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to January 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) initially on appeal from a January 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia that denied, in pertinent 
part, the veteran's claim of entitlement to service 
connection for scar residuals of a head injury (previously 
characterized as a head injury).  The veteran perfected a 
timely appeal of the decision.  

In April 2003, the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge.  Therein, the 
veteran clarified that he was only seeking service connection 
for a "head scar", claimed as a residual of a head injury 
in service.  A transcript of the proceeding is of record.  

In August 2003, the Board issued a decision, in which it 
denied the veteran's claim for service connection for a scar 
residual of a head injury.  The veteran initiated a timely 
appeal to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2004, the parties in the case filed 
a Joint Motion for Remand.  Thereafter, also in June 2004, 
the Court granted the motion, vacated the Board's decision, 
and remanded the matter to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

As noted in the Joint Motion for Remand, the veteran has 
never been afforded a VA examination in connection with his 
claim.  In this respect, 38 U.S.C.A. § 5103A(d) provides that 
medical examinations are needed in cases where the evidence 
of record, to include all information and lay and medical 
evidence contains competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Id.  

Accordingly, the Board finds that the veteran should be 
afforded a VA examination, for purposes of determining the 
current nature, extent and etiology of his claimed residual 
scar.  

Prior to arranging for the veteran to undergo further 
examination, the RO should give the veteran another 
opportunity to present information and/or evidence in support 
of his claim on appeal.  

The development actions identified herein are consistent with 
the duties imposed by the VCAA.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Accordingly, these matters are hereby REMANDED to 
the RO, via the AMC, for the following actions: 

1.  The RO should request that the 
veteran provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent medical records not currently 
of record.  The RO's letter should also 
invite the appellant to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

2.  If the veteran responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe any further 
action to be taken.   

3.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the veteran to 
undergo VA dermatology examination of his 
forehead scar.  The entire claims file, 
to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the report of the 
examination should include discussion of 
the veteran's documented medical history 
and assertions.  All appropriate tests 
and studies (and consultations, if 
warranted) should be accomplished, and 
all clinical findings should be reported 
in detail.  The examiner should set forth 
all examination findings, along with the 
complete rationale for the conclusions 
reached in a printed (typewritten) 
report.

The examiner should provide a detailed 
description of any forehead scar.  The 
examiner should provide an opinion as to 
whether it is as least as likely as not, 
i.e., at least a 50 percent probability, 
that any scar of the head is related to 
the veteran's military service.  
Additionally, physical examination should 
also include findings with respect to:  

A.  description of the anatomical 
location of the scar;

B.  the size of the scar areas in square 
inches or square centimeters;

C.  whether the scar is superficial (not 
associated with underlying soft tissue 
damage); 

D.  whether the scar is deep (associated 
with underlying soft tissue damage);

E.  whether the scar is unstable (with 
frequent loss of covering of skin over 
the scar);

F.  whether any scar is well-healed, 
painful, tender, adherent, and/or 
ulcerated; and 

G.  whether the scar in and of itself 
causes limited motion or other limitation 
of function of an affected bodily part.  
If so, the examiner should describe in 
detail the limitation(s) and extent and 
severity thereof.  If the scar does not 
cause limited motion or other limitation 
of function of an affected bodily part, 
the examiner should specifically so state 
in the examination report.  

H.  whether the scar results in any 
visible and palpable tissue loss, 
pigmentation changes, distortion or 
asymmetry of features.  

4.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the claims file 
copies of any notice(s) of the date and 
time of such examination sent to the 
veteran by the pertinent VA medical 
facility.  The medical facility should 
indicate whether any notice that was sent 
was returned as undeliverable.

5.  To help avoid a future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished to the extent possible, 
in compliance with this REMAND.  If any 
action is not in complete compliance with 
the directives of this remand, the RO 
must implement corrective procedures.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
service connection for a scar residual of 
a head injury on appeal in light of all 
pertinent evidence and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations), and afford 
them the appropriate me period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



